TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00076-CV


Collier Ranch, LP, A Texas Limited Partnership, and 
The Related Companies, LP, A New York Limited Partnership





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
PER CURIAM
	On February 8, 2007, relators filed a motion for emergency relief and a petition for
writ of mandamus, complaining of the trial court's orders signed February 1, 2006, and February 5,
2006.  See Tex. R. App. P. 52.8, 52.10.  We granted relators' motion for emergency relief and stayed
the trial court's orders in their entirety, pending our determination of this proceeding.  The real
parties in interest have since filed an emergency motion asking us to lift our stay as to several
paragraphs of the February 5th order, asserting that those paragraphs are not related to the issues
presented by the petition for writ of mandamus.  Having reviewed the record and pleadings filed, we
grant the emergency motion filed by the real parties in interest and lift our stay as to paragraphs five
and six of the February 5th order.  Our stay will remain in place as to paragraphs one through four. 

Before Justices Puryear, Pemberton and Waldrop
Filed:   February 13, 2007